Citation Nr: 1447701	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-47 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for intervertebral disc syndrome with degenerative joint disease.

2.  Entitlement to service connection for degenerative arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel




INTRODUCTION

The Veteran served on active duty from May 1973 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement on a VA Form 9 dated and received by VA in August 2014 the Veteran indicated that he wished to appear at a hearing before a Veterans Law Judge of the Board at his local RO.  To date, the Veteran has not been scheduled for such a hearing.  A hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2014).  As such, remand is warranted for the Veteran to be scheduled for a hearing before a Veterans Law Judge at his local RO.

Accordingly, the case is REMANDED for the following action:

Schedule the appropriate hearing at the earliest available opportunity.  Notify the Veteran and his representative of the date and time of the hearing.  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



